 Case 20-08952    Doc 32      Filed 05/05/20 Entered 05/05/20 20:11:04      Desc Main
                                Document     Page 1 of 9



             IN THE UNITED STATES BANKRUPTCY COURT
          NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

IN RE:                                  )     Chapter 11
                                        )
FT. MYERS ALF, INC.,                    )     Case No. 20-08952
                                        )
                   Debtor.              )     Honorable Donald R. Cassling

                               NOTICE OF MOTION

To:   Attached service list

      PLEASE TAKE NOTICE that on May 12, 2020, at 9:30 a.m. we shall appear
before the Honorable Donald R. Cassling in Room 619 of the United States
Bankruptcy Court for the Northern District of Illinois, Eastern Division, 219 South
Dearborn St., Chicago, Illinois, and then and there present the Application for an
Order Pursuant to Section 327(A) of the Bankruptcy Code Authorizing the
Employment and Retention of Paul M. Bauch, Carolina Y. Sales, Justin R. Storer,
and Kenneth A. Michaels Jr., of Lakelaw as Counsel for Debtor-In-Possession (the
“Motion”), a copy of which is attached hereto and hereby served upon you.

      A party who objects to this motion and wants it called must file a Notice of
Objection no later than two (2) business days before the presentment date. If a
Notice of Objection is timely filed, the motion will be called on the presentment
date. If no Notice of Objection is timely filed, the court may grant the motion
without a hearing before the date of presentment.

Dated: May 5, 2020                            FT. MYERS ALF, INC.

                                              /s/ Paul M. Bauch
                                                     One of its attorneys

Paul M. Bauch (ARDC # 6196619)
Kenneth A. Michaels Jr. (ARDC # 6185885)
Carolina Y. Sales (ARDC # 6287277)
BAUCH & MICHAELS, LLC
53 W. Jackson Boulevard, Suite 1115
Chicago, Illinois 60604
Tel: (312) 588-5000
pbauch@bauch-michaels.com
 Case 20-08952    Doc 32    Filed 05/05/20 Entered 05/05/20 20:11:04      Desc Main
                              Document     Page 2 of 9



                           CERTIFICATE OF SERVICE

      The undersigned attorney certifies that on May 5, 2020, we caused this
document to be served upon the persons identified on the attached service list by
the method described therein.


                                              /s/ Paul M. Bauch

                                   SERVICE LIST

Via CM/ECF:

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Justin M Luna on behalf of Creditor Forum Architecture & Interior Design, Inc.
jluna@lathamluna.com

Daniel A Velasquez on behalf of Creditor Forum Architecture & Interior Design,
Inc.
dvelasquez@lathamluna.com

VIA U.S. MAIL:

Allen L. Kracower and Associates            Internal Revenue Service
900 North Shore Drive                       Mail Stop 5014CHI
Suite 205                                   230 S. Dearborn St., Room 2600
Lake Bluff, IL 60044                        Chicago, IL 60604-1705
City of Fort Myers                          Henricksen
2200 Second Street                          121 W. Wacker Dr., Suite 1450
Fort Myers, FL 33901                        Chicago, IL 60601
Ft. Myers EB-5 Fund, LLC                    Law Offices of Kameli & Associates PC
P.O. Box 16680                              P.O. Box 16680
Chicago, IL 60616                           Chicago, IL 60616
Kameli Law Group                            Quattrone and Associates, Inc.
P.O. Box 16680                              4301 Veronica S. Showemaker Blvd.
Chicago, IL 60616                           Fort Myers, FL 33916
Lee County Tax Collector                    Taher Kameli
2480 Thompson Street                        17 N. State St., Suite 1700
Fort Myers, FL 33901                        Chicago, IL 60602-3315




                                        2
 Case 20-08952    Doc 32   Filed 05/05/20 Entered 05/05/20 20:11:04      Desc Main
                             Document     Page 3 of 9



Scopos Hospitality Group                   Chicagoland Foreign Investment Group
300 W. Chestnut St., Suite 201             P.O. Box 16680
Ephrata, PA 17522                          Chicago, IL 60616
Canal Tax SB Muni                          Department of the Treasury
200 South Park Rd., Ste 425                Internal Revenue Service
Hollywood FL 33021-8362                    P.O. Box 7346
                                           Philadelphia, PA 19101-7346
Emerald Tax SB Muni                        Larry D Hart
200 South Park Rd., Ste 425                Tax Collector of Lee County, Florida
Hollywood, FL 33021-8362                   c/o Legal Department
                                           PO Box 850
                                           Fort Myers, FL 33902-0850
Grant W. Alley
Office of the City Attorney –
  City of Fort Myers
1820 Hendry Street, P.O. Box 2217
Fort Myers, FL 33902-2217




                                       3
 Case 20-08952     Doc 32     Filed 05/05/20 Entered 05/05/20 20:11:04   Desc Main
                                Document     Page 4 of 9



              IN THE UNITED STATES BANKRUPTCY COURT
           NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

IN RE:                                  )     Chapter 11
                                        )
FT. MYERS ALF, INC.,                    )     Case No. 20-08952
                                        )
                    Debtor.             )     Honorable Donald R. Cassling

    APPLICATION FOR AN ORDER PURSUANT TO SECTION 327(A)
 OF THE BANKRUPTCY CODE AUTHORIZING THE EMPLOYMENT AND
       RETENTION OF PAUL M. BAUCH, CAROLINA Y. SALES,
  JUSTIN R. STORER, AND KENNETH A. MICHAELS JR., OF LAKELAW
             AS COUNSEL FOR DEBTOR-IN-POSSESSION

      Ft. Myers ALF, Inc., a Florida corporation (“Ft. Myers” or the “Debtor”),

hereby applies for an Order, pursuant to sections 327(a), 328(a), and 1107 of the

Bankruptcy Code and Fed. R. Bankr. P. 2014 authorizing the employment and

retention of Paul M. Bauch, Carolina Y. Sales, Justin R. Storer, and Kenneth A.

Michaels Jr., of Bauch & Michaels, LLC d/b/a Lakelaw (collectively, “Lakelaw”) as

counsel for the debtor in possession.

                                 I. JURISDICTION

      1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1334 and 157.

      2.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

                                 II. BACKGROUND

      3.     On April 7, 2020 (the “Petition Date”), the Debtor filed a petition for

relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et

seq., as amended (the “Bankruptcy Code”). The Debtor continues to manage and

operate its business as a debtor in possession pursuant to sections 1107 and 1108 of
 Case 20-08952      Doc 32   Filed 05/05/20 Entered 05/05/20 20:11:04    Desc Main
                               Document     Page 5 of 9



the Bankruptcy Code. The Debtor has substantially all of the rights, powers, and

responsibilities of a trustee in bankruptcy pursuant to 11 U.S.C. § 1107(a).

      4.     The Debtor owns a parcel of real property located at 4999 Winkler

Avenue, Fort Myers, Florida 33966 (“the “Property”). The Debtor believes that there

is substantial equity in the Property.

      5.     No creditors’ committee has been appointed in the Debtor’s chapter 11

case, and no trustee or examiner has been appointed.

                             III. RELIEF REQUESTED

      6.     By this application, the Debtor seeks to employ and retain Lakelaw as

counsel, effective as of the Petition Date. The Debtor seeks to retain Lakelaw as

counsel because of Lakelaw’s expertise and extensive experience in representing

debtors and creditors in cases under the Bankruptcy Code. The Debtor also seeks to

retain Lakelaw as its counsel because it is familiar with the Debtor’s assets and

liabilities and has extensively communicated with the Debtor’s president in an

effort to either recapitalize or sell the Debtor’s assets. The Debtor believes that

Lakelaw is well qualified to represent it in its chapter 11 case.

      7.     The Debtor believes that it would be most efficient and in the best

interests of its estate that Lakelaw be retained, pursuant to section 327(a) of the

Bankruptcy Code, as general counsel to perform the extensive legal services that

will be necessary during the pendency of this chapter 11 case, as more fully

described herein.

      8.     Lakelaw will provide various legal services to the Debtor in its role as

counsel, including, without limitation, the following:


                                           2
 Case 20-08952      Doc 32   Filed 05/05/20 Entered 05/05/20 20:11:04    Desc Main
                               Document     Page 6 of 9



              a.    Render legal advice with respect to the powers and duties of the

Debtor to continue to operate its business and manage its property as debtor in

possession;

              b.    Negotiate, prepare and file documents in connection with the

sale of the Debtor’s Property or the refinancing of claims;

              c.    Take all necessary action to protect and preserve the estate of

the Debtor, including the prosecution of actions on the Debtor’s behalf, the defense

of any actions commenced against the Debtor, negotiations concerning all litigation

in which the Debtor is or becomes involved, and the evaluation and objection to

claims filed against the estate;

              d.    Prepare, on behalf of the Debtor, all necessary applications,

motions, answers, orders, reports and papers in connection with the administration

of the estate herein, and appear on behalf of the Debtor at all Court hearings in

connection with the Debtor’s case; and

              e.    Render legal advice and perform all other legal services in

connection with the foregoing and in connection with this chapter 11 case.

      9.      Lakelaw has indicated a willingness to act on the Debtor’s behalf in

the capacities designated above.

      10.     It is necessary and essential that the Debtor, to perform faithfully its

duties as debtor in possession, employ Lakelaw to render the foregoing professional

services.




                                          3
 Case 20-08952      Doc 32    Filed 05/05/20 Entered 05/05/20 20:11:04        Desc Main
                                Document     Page 7 of 9



      11.   Lakelaw will charge for its legal services on an hourly basis in

accordance with its ordinary and customary hourly rates as in effect on the date

services are rendered. The principal attorneys who will represent the Debtor in its

chapter 11 case and their standard hourly rates are

            (a)      Paul M. Bauch: $400 per hour;

            (b)      Carolina Y. Sales: $240 per hour;

            (c)      Justin R. Storer: 375 per hour; and

            (d)      Kenneth A. Michaels Jr.: $375 per hour.

Such standard hourly rates are subject to adjustment generally as of January 1st of

each year. Other attorneys and support staff, including paralegals, may provide

services to the Debtors in connection with these bankruptcy proceedings, within the

following ranges: for partners and attorneys of counsel, from $240 to $400 per hour;

for associates, from $150 to $195 per hour; and for paralegals, from $60 to $125 per

hour. These rates are substantially more economical than the rates charged by

other professionals with comparable experience in the Chicago market.

      12.   In addition to seeking payment for such hourly charges, Lakelaw will

charge for all extraordinary or non-overhead expenses actually incurred on behalf of

the Debtor, consistent with its normal practices. These expenses and charges may

include conference call telephone charges, volume mail and express mail charges,

messenger services, hand delivery and other delivery charges, travel expenses,

computerized      research,   transcription       costs,   document   processing,   volume

photocopying charges, and other extraordinary, non-overhead expenses.




                                              4
 Case 20-08952     Doc 32    Filed 05/05/20 Entered 05/05/20 20:11:04   Desc Main
                               Document     Page 8 of 9



      13.    The Debtor believes that the proposed rates are reasonable. Except as

may be provided in separate compensation and expense reimbursement procedures

orders, payment for services will be made only after notice and hearing pursuant to

Section 330 of the Bankruptcy Code.

      14.    To the best of the Debtor’s knowledge, and except as disclosed herein

and in the attached Declaration of Paul M. Bauch (the “Declaration”), Lakelaw has

not represented any of the Debtor’s creditors, equity security holders, or any other

parties-in-interest, or their respective attorneys, in any matter relating to the

Debtor or its estate in which the interest of the Debtor and such third parties were

adverse, and does not, and will not, represent any parties in any matters wherein

the creditor, equity security holder or other parties in interest have interests

adverse to the Debtor or the bankruptcy estate.

      15.    The Debtor seeks to retain Lakelaw generally because of the extensive

services that may be required and because the nature and extent of such services

are not known at this time. To the best of the Debtor’s knowledge, and except as

otherwise disclosed in the attached Declaration, Lakelaw does not hold or represent

any interest adverse to the Debtor’s estate, is a “disinterested person” as that

phrase is defined in section 101(14) of the Bankruptcy Code, and such employment

is necessary and in the best interests of the Debtor and its estate.

      WHEREFORE, the Debtor respectfully requests the entry of an order

authorizing the retention of Lakelaw effective as of April 7, 2020, to represent the




                                           5
 Case 20-08952     Doc 32   Filed 05/05/20 Entered 05/05/20 20:11:04    Desc Main
                              Document     Page 9 of 9



Debtor in this chapter 11 case and granting the Debtor such other and further relief

as is just and proper.


Dated: May 5, 2020                           Respectfully submitted,

                                             FT. MYERS ALF, INC.

                                             By: /s/ Paul M. Bauch
                                             One of Its Attorneys

Paul M. Bauch (ARDC # 6196619)
Carolina Y. Sales (ARDC # 6287277)
LAKELAW
53 W. Jackson Boulevard, Suite 1115
Chicago, IL 60604
Tel: (312) 588-5000
pbauch@lakelaw.com




                                         6
